            Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                                    )
JOHNS HOPKINS UNIVERSITY,                           )
                                                    )
                 Plaintiff,                         )          Civil Action No. 1:20-cv-1873-DLF
                                                    )
        v.                                          )
                                                    )
U.S. DEPARTMENT OF HOMELAND                         )
SECURITY; U.S. IMMIGRATION AND                      )
CUSTOMS ENFORCEMENT; CHAD F. WOLF, )
in his official capacity as Acting Secretary of the )
United States Department of Homeland                )
Security; and MATTHEW ALBENCE, in his               )
official capacity as Acting Director of U.S.        )
Immigration and Customs Enforcement,                )
                                                    )
                 Defendants.                        )
__________________________________________)


           MOTION OF 60 INSTITUTIONS OF HIGHER EDUCATION
    FOR LEAVE TO FILE BRIEF AS AMICI CURIAE IN SUPPORT OF PLAINTIFF

       Pursuant to Rule 7(o) of the Local Civil Rules of the United States District Court for the

District of Columbia, Sixty Institutions of Higher Education (listed below), through undersigned

counsel, respectfully move the Court for leave to file a brief as amici curiae in support of Plaintiff.

In support of this motion, they state as follows:

       1.       Amici curiae are 60 diverse public and private colleges and universities from 23

states and the District of Columbia. Amici include large public institutions, private research

universities, liberal arts colleges, and more. Amici are located in urban centers and rural areas, and

throughout states that span the political spectrum. Collectively, amici represent a considerable

portion of the U.S. academic community and enroll more than 212,000 international students every

year through the international student visa program:
              Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 2 of 6




            American University                                  Northwestern University
              Amherst College                               Pennsylvania State University
          Arizona State University                               Princeton University
              Barnard College                                      Purdue University
             Boston University                                      Rice University
              Bowdoin College                         Rutgers, The State University of New Jersey
            Brandeis University                                      Smith College
             Brown University                                     Stanford University
            Bucknell University                                    Suffolk University
     California Institute of Technology                          Swarthmore College
        Carnegie Mellon University                                Syracuse University
      Case Western Reserve University                               Trinity College
               Colby College                                        Tufts University
            Columbia University                                    Tulane University
             Cornell University                                      Union College
             Dartmouth College                                   University of Chicago
             DePaul University                                  University of Delaware
              Duke University                                    University of Illinois
             Emory University                                   University of Michigan
        Franklin & Marshall College                             University of Nebraska
       George Washington University                            University of Notre Dame
          Georgetown University                                University of Pennsylvania
             Harvard University                            University of Southern California
     Hobart and William Smith Colleges                           Vanderbilt University
             Indiana University                                 Washington University
    Massachusetts Institute of Technology                          Wellesley College
         Michigan State University                               Wesleyan University
            Middlebury College                                     Williams College
            Muhlenberg College                              Worcester Polytechnic Institute
          Northeastern University                                   Yale University

         2.       International students enrolled through the student visa program are core members

of amici’s institutions. They make valuable contributions to amici’s classrooms, campuses, and

communities—contributions that have helped make American higher education the envy of the

world.
               Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 3 of 6




          3.       Since the onset of the global COVID-19 pandemic, amici have spent countless

hours and resources preparing for the fall term, which begins imminently. In making these plans,

amici relied on federal guidance allowing international students to attend all-online courses during

the pandemic, guidance which was to remain “in effect for the duration of the emergency.” March

13, 2020 COVID-19: Guidance for SEVP Stakeholders, https://www.ice.gov/sites/default/files/

documents/Document/2020/Coronavirus%20Guidance_3.13.20.pdf (“March 13 Guidance”). The

emergency persists, yet the government’s policy has suddenly and drastically changed, throwing

amici’s preparations into disarray and causing significant harm and turmoil. See July 6, 2020

Broadcast Message: COVID-19 and Fall 2020, https://www.ice.gov/doclib/sevis/pdf/bcm2007-

01.pdf (“July 6 Directive”).

          4.       As a result, amici have a significant interest in Plaintiff’s challenge to the July 6

Directive and Plaintiff’s motion for a temporary restraining order and/or for preliminary injunctive

relief.

          5.       Amici’s proposed brief, attached to this motion as Exhibit A, presents important

perspectives that underscore the government’s failure to comply with one of the most fundamental

principles of administrative law: that the government must provide a reasoned explanation for its

actions and consider all important aspects of a problem before imposing burdens on regulated

parties. Amici’s perspectives—and those of amici’s students—vividly illustrate how the July 6

Directive: (1) entirely fails to address the reliance that schools and students across the nation placed

on the government’s March 13 Guidance, which afforded schools broad flexibility to navigate the

current public health crisis; (2) entirely fails to consider the dilemmas schools and students will

face in conforming to the new policy, and does not explain why those dilemmas are justified;
              Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 4 of 6




(3) does not consider in any way the substantial compliance burden it imposes on schools; and

(4) includes no reasoned explanation in support of the new policy.

         6.       Amici’s proposed brief also demonstrates why nationwide relief is needed now to

enjoin this arbitrary and capricious government action and prevent the immeasurable harm it is

already causing to amici, their students, and their communities.

         7.       This Court has “broad discretion to permit . . . participation in this suit as an amicus

curiae.” Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 519 F. Supp. 2d 89, 93

(D.D.C. 2007). This Court permits amicus briefs where the brief provides “timely and useful”

information for the Court. Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C.

1996) (internal quotation marks omitted).

         8.       This brief is being filed prior to the scheduled hearing on Plaintiff’s motion and

therefore “does not unduly delay the Court’s ability to rule on any pending matter.” Local Civ. R.

7(o)(2). This brief aids the Court by presenting the perspective of American colleges and

universities, who are important stakeholders in the government student visa program.

         9.       Amici’s counsel have consulted with counsel for the parties regarding the filing of

this brief. Counsel for Plaintiff consented to the filing of this brief, and counsel for Defendants

had not responded at the time of filing. Furthermore, no party or counsel for a party authored the

brief in whole or in part, and no party, counsel for a party, or person other than amici curiae, their

members, or their counsel made any monetary contribution intended to fund the preparation or

submission of this brief. Amici have submitted a substantially similar version of this brief on

behalf of a similar set of amici in another case; Johns Hopkins was a signatory to that prior brief

filed in a different court but contributed no money intended to prepare or submit the brief in this

Court.
         Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 5 of 6




       WHEREFORE, leave to file the attached amici curiae brief should be granted.

                                              Respectfully submitted,

Dated: July 13, 2020                          /s/ Lindsay C. Harrison
                                              Lindsay C. Harrison (No. 977407)
                                              Ishan K. Bhabha (No. 1015673)
                                              Matthew E. Price (No. 1015673)
                                              Lauren J. Hartz (No. 1029864)
                                              Jenner & Block LLP
                                              1099 New York Avenue NW, Suite 900
                                              Washington, DC 20001
                                              (202) 639-6865
                                              lharrison@jenner.com
                                              ibhabha@jenner.com
                                              mprice@jenner.com
                                              lhartz@jenner.com

                                              Counsel for Amici Curiae
          Case 1:20-cv-01873-DLF Document 18 Filed 07/13/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will provide electronic notice and an electronic

link to this document to all attorneys of record.



                                               /s/ Lindsay C. Harrison
                                               Lindsay C. Harrison
